ORDER

PER CURIAM.
Defendant appeals the judgment entered on his convictions, by jury, of first degree murder, first degree assault, two counts of first degree robbery, and two counts of armed criminal action. Defendant was sentenced to consecutive terms of life imprisonment without parole for the murder conviction, life imprisonment for the assault conviction, thirty years imprisonment for each of the robbery convictions, and fifteen years for each of the armed criminal action convictions. Defendant also appeals the denial, after an evidentiary hearing on one issue, of his Rule 29.15 motion. No jurisprudential purpose would be served by a written opinion. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).